Filed 9/4/14 In re B.D. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re B.D., a Person Coming Under the                                B254776
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK02592)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.D. et al.,

         Defendants and Appellants.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
Carlos Vasquez, Judge. Affirmed and remanded with directions.
         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant S.D.
         Aida Aslanian, under appointment by the Court of Appeal, for Defendant and
Appellant J.A.
         Lori Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant B.D.
       John F. Krattli, County Counsel, Dawyn R. Harrison Assistant County Counsel,
Denise M. Hippach, Deputy County Counsel for Plaintiff and Respondent.


                                    INTRODUCTION


       Minor, B.D., along with his mother, J.A. (mother), and his father, S.D. (father),1
appeal from the juvenile court’s jurisdiction and disposition orders. Relying, inter alia,
on the decision in In re J.N. (2010) 181 Cal.App.4th 1010 (J.N.), appellants argue that
there was insufficient evidence to support the juvenile court’s jurisdictional findings
under Welfare and Institutions Code section 300, subdivision (b)2 that mother and father
posed a substantial risk of harm to B.D. based on their history of alcohol abuse and an
incident during which mother drove under the influence, with B.D. in the car, and
collided with a parked police car. Appellants further contend that because the
Department of Children and Family Services (DCFS) failed to support the jurisdictional
allegations with sufficient evidence, the disposition orders must be reversed.
       We hold that, under the facts of this case, the evidence was sufficient to support
the true finding on the allegation in paragraph b-1 of the petition that mother’s conduct in
driving while under the influence with B.D. in the car and colliding with a police car
created a risk of harm to B.D. Because we affirm the jurisdiction order based on the true
finding on that allegation against mother, we do not reach the appellants’ contentions
based on the other allegations in the petition concerning mother’s and father’s history of
alcohol abuse.3 Having affirmed the juvenile court’s jurisdiction over B.D., we also
affirm the disposition orders based thereon.



1
       B.D., mother, and father are sometimes collectively referred to as appellants.
2
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
3
       See footnote 8, post.

                                               2
                 FACTUAL AND PROCEDURAL BACKGROUND


       In a non-detention report, the Department of Children and Family Services
(DCFS) informed the juvenile court of the following. On October 13, 2013, DCFS
received a referral on its hotline reporting that mother, while driving under the influence
of alcohol with B.D. and father in the car, collided with a parked police car. B.D. was
taken by ambulance to the emergency room. Mother was arrested for driving under the
influence of alcohol. DCFS then received a second referral during which the caller
reported that father was extremely intoxicated on the night of the incident in question
and, because mother appeared to be less intoxicated, father allowed mother to drive. In
addition to being arrested for driving under the influence, mother was arrested for child
endangerment.
       In an interview with a children’s social worker (CSW), mother explained that she
“rear-ended a parked police car because she was drunk and did not see the police [car].”
She was arrested and released on $100,000 bail. The arrest was her first.
       In an initial interview with a CSW, father reported that he had a “little to drink” at
his sister’s birthday party so he asked mother, whom he believed to be more sober than
he was, to drive home. Father “was surprised when . . . mother rear-ended a parked
police [car].” Father told the CSW that he was not addicted to alcohol and that the
collision was an “isolated incident.”
       In a subsequent follow-up interview with a CSW, mother explained that on the day
of her arrest, she was visiting relatives and had been drinking beer continuously from
2:00 p.m. to 10:00 p.m., i.e., for eight hours, without eating anything.4 Because B.D. had
become “cranky and would not settle down,” she decided to take him home to sleep.
Mother believed she “was okay to drive.” Mother described the accident as follows.
“[As] she was driving [home,] she noticed a small light flashing in front of her and was

4
       As discussed below, mother told a deputy at the scene that she last ate at about
4:00 p.m. that day.

                                              3
focused on the light as she approached closer [to it] and out of nowhere she hit a police
car.” “[T]he [police] car was parked in the middle of the street and there [were] no lights
and she never saw it and hit [it] without having time to brake.” Mother stated that she
assumed full responsibility for her actions, was “very sorry” about the accident, and was
“very thankful” no one was injured. Mother was enrolled in “AA meetings” and was
willing to cooperate with DCFS. Mother appeared “very remorseful” and assured the
CSW that the accident had been an “eye opener” and she would not drink and drive
again.
         The CSW also followed up with father who explained that, on the night of the
accident, he had consumed “some beers” at a relative’s home and did not believe he was
sober enough to drive. But he believed mother was sober enough to drive. Just prior to
the accident, father was turned facing the backseat tending to B.D. because the child was
“cranky and crying.” Father admitted to a prior conviction for driving under the
influence of alcohol five years earlier.
         Subsequent to the follow-up interview with mother, she called the CSW to report
that the trial court in her criminal case had ordered her to wear a SCRAM (secure
continuous remote alcohol monitoring) device on her ankle that would remotely monitor
her alcohol consumption. She was also ordered to attend parenting classes and to
continue to attend AA meetings.
         On December 5, 2013, DCFS filed a Welfare and Institutions Code section 300
petition, asserting the following three allegations under subdivision (b). “b-1. The child
[B.D.]’s parents [mother] and [father] placed the child in an endangering and detrimental
situation in that the mother drove a vehicle with the child as a passenger in the vehicle,
while under the influence of alcohol. On 10/12/13, the mother struck a parked law
enforcement vehicle with the mother’s vehicle. On 10/12/13, the mother was arrested
and charged with Child Endangerment. Such an endangering and detrimental situation
established for the child, by the mother, endangers the child’s physical health and safety,
placing the child at risk of physical harm, damage and danger.” [¶] “b-2. The child
[B.D.]’s mother is a current abuser of alcohol which renders the mother incapable of

                                             4
providing the child with regular care and supervision. On 10/12/13, the mother was
under the influence of alcohol, while the child was in the mother’s care and supervision.
On 10/12/13, the mother was arrested and charged with driving while under the influence
of alcohol. The mother’s alcohol abuse endangers the child’s physical health and safety,
placing the child at risk of physical harm, damage and danger.” [¶] “b-3. The child
[B.D.]’s father has a history of alcohol and is a current abuser of alcohol which renders
the father incapable of providing the child with regular care and supervision. On
10/12/13, the father was under the influence of alcohol, while the child was in the father’s
care and supervision. On 10/12/13, the father was arrested and charged with [sic] Under
the Influence of Alcohol above .08. The father has a criminal history of a conviction of
driving while under the influence of alcohol .08 percent. The father’s alcohol abuse
endangers the child’s physical health and safety, placing the child at risk of physical
harm, damage and danger.”
       In February 2014, DCFS filed a jurisdiction/disposition report that provided the
following information. A DCFS investigator asked mother to provide details about the
accident. Mother explained that she attended a Saturday family gathering to celebrate the
birthday of father’s sister. Father was next door helping a neighbor with a home
remodeling project. Mother drank a total of seven beers between 2:00 p.m. and 10:00
p.m., drinking about one beer an hour over that eight-hour period. When father finished
working, he “opened a few drinks.” At that point, mother knew she was the designated
driver. She was “feeling fine,” and was not tired like father who had been working all
day. About 10:00 p.m., she and father decided to take B.D. home because he was
“fussy.” No one at the gathering tried to stop her from driving because no one thought
she was drunk. During the drive home, father turned to tend to B.D., who had been
“screaming the whole time.” As a result, father did not see what happened. Mother took
neighborhood streets to avoid the “busy main street.” As she drove from a stop sign, she
saw a light to her left, but “couldn’t make it out.” She “started to follow the light when
the impact occurred.” Father turned around and mother told him she had hit a police car.
She was “shocked.” A police officer asked her to step out of the car, and when she did,

                                             5
he told her that her eyes were bloodshot. He asked mother if she had been drinking, and
when she replied affirmatively, the officer told her that she had almost hit him. Mother
performed field sobriety tests and then agreed to submit to a blood alcohol test at the
police station. The results of the test showed that mother’s blood alcohol concentration
was either .15 or .17, the latter result being over twice the legal limit of .08. Mother
informed the investigator that her car was a “total loss.” The investigator included
photographs of the damage to the front end of mother’s car in the report.
       Mother denied having a history of drug5 or alcohol abuse. Mother, however,
admitted to drinking alcohol “occasionally.” Mother was adamant that father did not
have a problem with drugs or alcohol, but admitted that he was too drunk to drive on the
night of the accident and that he had a prior conviction as a minor6 for driving under the
influence of alcohol.
       Mother informed the investigator that she was participating in a 52-week parenting
class, AA meetings, and drug testing. She also wore the SCRAM ankle device for 51
days. Her SCRAM report confirmed that the device had not detected any alcohol
consumption during that period
       Father told the investigator that he did not abuse alcohol. He “might drink like
three times a month, [a] little beer with dinner.” Father admitted he had a prior
conviction for driving under the influence of alcohol in 2009. At the time of that
incident, he was 20-years-old, had been drinking beer, and driving “a street bike.” He
told the arresting officer that he “could have been killed driving a street bike [while under
the influence of alcohol].” He completed all of his programs, including “AA meetings,
MADD,” community service, and all of the “DUI classes.”



5
       As discussed below, mother told the deputy at the scene of the accident that she
was a regular marijuana user.
6
      As discussed below, father was 20-years-old at the time of his prior conviction.
DCFS also had a CLETS report showing that father had an arrest as a minor for being in
possession of alcohol.

                                              6
       A Los Angeles County Deputy Sheriff wrote a report about the accident that
provided the following information. The deputy responded to a report about a man with a
gun in the 9800 block of Palm Street. While other deputies were conducting an
investigation, the deputy used his marked black and white patrol vehicle to block
westbound traffic on Palm Street by parking horizontally across the street. While his
vehicle was parked, he observed a vehicle approaching his location. He used his
flashlight to illuminate the vehicle and attract the driver’s attention so the vehicle would
stop. After several attempts to attract the driver’s attention, the deputy realized the
vehicle was not slowing. To avoid being struck by the approaching vehicle, the deputy
ran from where he was standing in front of his vehicle. The oncoming vehicle then
collided with his patrol vehicle. Upon contacting the driver—mother—the deputy
observed that her eyes were watery and bloodshot and he smelled a strong odor of
alcohol emitting from her breath and person. He detained mother, questioned her, and
conducted field sobriety tests on her. Mother told the deputy that she saw the light he
flashed at her, but did not know from where it was coming. Mother said she never saw
the deputy’s patrol vehicle. Mother also told the deputy that she felt “buzzed,” had last
eaten at 4:00 p.m., and, in addition to the Budweiser beers she had consumed, she had
also used marijuana about six hours earlier, a drug that she regularly used. The deputy
arrested mother for child endangerment and driving under the influence of alcohol. She
submitted to a blood alcohol concentration test that showed her blood alcohol was either
.15 or .17.
       In a last minute information for the court, a CSW advised that mother was
uncooperative, argumentative, and “difficult to work with.” According to the CSW,
mother continued to “make excuses for herself and father,” citing work as an impediment
to complying with programs such as random drug testing. As a result, the CSW
recommended that further court supervision was needed for B.D.’s case.
       At the jurisdiction/disposition hearing, the juvenile court sustained each allegation
of the petition finding as follows: The Court: “The first thing that I wanted to address in
this case is the characterization of this incident as being less egregious as the incident in

                                              7
In re J.N.[supra, 181 Cal.App.4th 1010]. I know that all of these things can be subject to
argument, but in this case what the court has before it is a situation where the police
officer was parked at the location where the collision occurred. [¶] The officer indicated
that he observed the vehicle approaching his patrol car. He states—the police officer
writes: [¶] ‘I used my handheld flashlight to illuminate the approaching vehicle to gain
their attention so they would stop. After several attempts to gain the driver’s attention
by flashing my flashlight, I realized the vehicle was not slowing. [¶] So to avoid being
struck by the vehicle, I ran from where I was standing in front of the vehicle. The vehicle
then collided with my parked patrol vehicle.’ [¶] The court does believe that this is a
very serious situation, and whether or not it is more egregious than the situation in In re
J.N may be arguable, but this is a situation where a police officer’s safety was placed at
risk because of the fact that the mother was driving intoxicated. [¶] So I just wanted to
address that as—not only the police officer’s safety but the child’s safety obviously
because the child was in the vehicle. So that—this is something that the court is taking
into account. [¶] . . . [¶] But the court does see this situation—this particular case—as
falling under the circumstances where the court should take jurisdiction and that is for the
following reasons: The court does find that under the circumstances of this case where
this very dangerous situation came about, the court is taking note of the interviews in the
jurisdiction/disposition report given by the mother and father in this case. [¶] And with
respect to [paragraph] b-1, the mother indicated that she had a few beers, a total of maybe
seven, from 2:00 to 10:00 p.m. She was asked [if] at any time she felt intoxicated or
impaired, and she stated ‘no.’ [¶] She indicated further during the interview that she
knew after she saw [father] had finished working and he then opened a few drinks, she
states, ‘I knew then that I was going to be the designated driver.’ [¶] She further goes on
in response to the [DCFS’s] investigator whether she felt too intoxicated or impaired to
drive, and she stated ‘no. I felt fine.’ That—again, she reiterated again during the course
of the interview that she did not feel intoxicated. And yet when—after she was arrested
and she was tested for her blood alcohol content, her results were .15 and .17. That is
troubling. [¶] This is not a case where the mother was just right above the legal limit.

                                              8
This was almost twice the legal limit, and the mother indicated that she felt fine, that she
didn’t feel that there was a problem with her driving. That is troubling to the court, that
somebody would be almost twice the legal limit and would have no clue that they
shouldn’t be driving. [¶] The—as to the father, he does have a conviction in 2009. He
admitted that he had a conviction for a D.U.I. in 2009. Counsel arguing, well, that was
on a bicycle. Well, nevertheless, that shows to the court that he does have a history of
alcohol getting him into legal problems, and so he does have a history, and the court is
taking that into consideration as well in this case. [¶] So the court does feel that b-1, b-2,
and b-3 have been proved by a preponderance of the evidence in this case for the reasons
indicated. It just—this is—under the circumstances that the court is taking into account
in this case, the totality of the circumstances, the father’s prior albeit minor run-in with
the law, it is still alcohol-related. It is still a D.U.I. [¶] The mother’s statements
regarding her lack of awareness that she was at all intoxicated and that flies in the face of
the blood alcohol results that were obtained and the very serious circumstances in this
matter in which the child was exposed to have significant danger. There was a collision.
A police officer’s safety was placed at risk. The court does believe that in totality that the
allegations in b-1, b-2, and b-3 have been proven.”
       Accordingly, the juvenile court declared B.D. a dependent of the court and placed
him in the home of his parents under DCFS supervision. The juvenile court admonished
both parents not to operate a motor vehicle while under the influence of alcohol. Mother
was ordered to comply with all criminal court orders. The juvenile court also ordered
DCFS to provide family preservation services for the parents and authorized
unannounced visits by DCFS.
       Mother, father, and B.D. appealed from the jurisdiction and disposition orders.




                                               9
                                        DISCUSSION


              A.      Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence supporting the
jurisdictional findings and disposition, we determine if substantial evidence, contradicted
or uncontradicted, supports them. “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of the dependency court;
we review the record in the light most favorable to the court’s determinations; and we
note that issues of fact and credibility are the province of the trial court.” (In re Heather
A. (1996) 52 Cal.App.4th 183, 193 [60 Cal.Rptr.2d 315].) “We do not reweigh the
evidence or exercise independent judgment, but merely determine if there are sufficient
facts to support the findings of the trial court. [Citations.] ‘“[T]he [appellate] court must
review the whole record in the light most favorable to the judgment below to determine
whether it discloses substantial evidence . . . such that a reasonable trier of fact could find
[that the order is appropriate].”’ [Citation.]” (In re Matthew S. (1988) 201 Cal.App.3d
315, 321 [247 Cal.Rptr. 100].)’ (See In re Angelia P. (1981) 28 Cal.3d 908, 924 [171
Cal.Rptr. 637, 623 P.2d 198].)” (In re I.J. (2013) 56 Cal.4th 766, 773.)


       B.     Analysis


              1.      Jurisdiction
       When the evidence in support of the allegations in paragraph b-1 of the petition is
viewed under the governing substantial evidence standard, it supports a reasonable
inference that mother posed a significant risk of harm to B.D. As explained in In re J.K.
(2009) 174 Cal.App.4th 1426, section 300, subdivision (b) provides that jurisdiction may
be based on a prior incident of harm or a current or future risk. “The language of section
300, subdivisions (a), (b) and (d) is clear. All three subdivisions are satisfied by a
showing that the minor has suffered prior serious physical harm or abuse. (§ 300, subds.
(a) [‘The child has suffered, or there is a substantial risk that the child will suffer, serious

                                               10
physical harm inflicted nonaccidentally upon the child by the child’s parent or guardian.’
(italics added)], (b) [‘The child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness, as a result of the failure or inability of his or
her parent or guardian to adequately supervise or protect the child . . . .’ (italics added)],
(d) [‘The child has been sexually abused, or there is a substantial risk that the child will
be sexually abused . . . .’ (italics added)].) In addition, the use of the disjunctive ‘or’
demonstrates that a showing of prior abuse and harm is sufficient, standing alone, to
establish (fn. omitted) dependency jurisdiction under these subdivisions.” (In re J.K.
supra, 174 Cal.App.4th at pp. 1434-1435.) “We note, however, that at least with respect
to section 300, subdivision (b), prior abuse and harm may be sufficient to support the
initial exercise of jurisdiction, but ‘[t]he child shall continue to be a dependent child
pursuant to this subdivision only so long as is necessary to protect the child from risk of
suffering serious physical harm or illness.’ (Italics added.) We interpret this language to
be consistent and in harmony with the first phrase of subdivision (b) and thus the use of
the term ‘continue’ presupposes an initial exercise of jurisdiction either based on a prior
incident of harm or a current or future risk.” (Id. at p. 1435, fn. 5.)
       As to paragraph b-1, appellants rely upon, inter alia, J.N., supra, 181 Cal.App.4th
1010, and argue that, just as J.N., the facts of this case did not support a finding that
mother posed a current risk to B.D. In J.N., supra, 181 Cal.App.4th 1010, the mother and
the father of the minors became intoxicated at a restaurant, and the father then drove with
his three children in the car. (Id. at pp. 1015-1017.) While driving, the father struck
another vehicle and then sped away from the scene, only to lose control and crash into a
traffic signal pole. (Id.) The children, two of whom were injured in the collision, were
taken from the vehicle by the father, who attempted to flee the scene with them. (Ibid.)
Both the father and the mother were agitated and uncooperative at the scene. (Ibid.) The
father appeared too intoxicated to take a field sobriety test and could not follow directions
for a preliminary screening breath test. (Ibid.) Blood tests showed his blood alcohol
level to be .20. (Ibid.) Based on that evidence, the court in J.N. held that “[t]he evidence
was not sufficient to establish that the children were at substantial risk of serious physical

                                               11
injury as a result of parental inability to adequately supervise or protect the children. The
evidence did not support a finding that each child was within the jurisdiction of the
juvenile court under section 300, subdivision (b).” (Id. at p. 1027.)
       According to appellants, the driving under the influence incident, including the
collision with the parked police car, was an isolated incident. And, because there was no
evidence that mother was an alcohol abuser and there was evidence that she realized the
seriousness of her mistake and had completed most of the programs mandated in her
criminal proceeding, a similar accident was not likely to happen again.
       We conclude that the incident in question and the parents’ subsequent conduct
supported the juvenile court’s finding of jurisdiction under paragraph b-1. Mother
admitted that she drank alcohol “occasionally” and that, on the afternoon of the incident,
she began drinking Budweiser beer at 2:00 p.m., all while B.D. was presumably under
her care and supervision. She also admitted that she drank beer continuously over an
eight-hour period. Although she said she had approximately one beer per hour during
that period and estimated that her total consumption was approximately seven beers, her
blood alcohol concentration after the accident was as high as .17—over twice the legal
limit—a fact that suggests that mother had apparently understated significantly her
alcohol consumption that day. At about 10:00 p.m., mother decided to drive home and,
earlier in the evening, she knew she would be driving home because she observed father
drinking after he finished working on the neighbor’s remodel. Despite that knowledge,
she continued to drink until just before the family left for home. Mother told a CSW that
she “felt fine” just prior to driving, even though she told the deputy at the scene of the
accident that she felt “buzzed.” She also told him that, in addition to drinking
continuously for eight hours, she had used marijuana at around 4:00 p.m. that day and
that she was a regular marijuana user.
       When the family left for home on the night of the incident, mother made a
conscious decision to use side streets, and to avoid a busy main street, a decision that
supports an inference that she was aware of her intoxication and wanted to avoid
detection. On one of those side streets, she noticed a light to her left as she drove, but

                                             12
was unable to determine from where it was coming. According to the deputy who was at
the scene, he was signaling mother with his flashlight in an effort to make her stop but,
after several such attempts, he was forced to run from his location in order to avoid being
hit by mother’s car. Without ever seeing the marked patrol car parked directly in front of
her, mother crashed into it without braking. The damage to her car caused by the
collision resulted in mother’s insurance company declaring it a total loss and the
photographs of her car taken after the accident showed extensive damage to the front end
of her car.
       Father admitted to a prior driving under the influence conviction based on an
incident that, according to father, could have killed him. Nevertheless, one of the callers
to the DCFS referral hotline reported that on the night of the incident in question, father
was “extremely intoxicated” before the family left for home. Father, however, claimed
that he had only had “a little to drink” and “some beers,” while mother said he “opened a
few drinks.” Yet, despite the parents’ efforts to downplay the level of father’s
intoxication, they each admitted that he was clearly too drunk to drive.
       In addition to mother’s efforts to downplay her own alcohol consumption on the
night of the incident and her inconsistent statements about how intoxicated she felt, a
CSW reported, just before the jurisdiction hearing, that mother was uncooperative,
argumentative, difficult to work with, and making excuses for herself and father
concerning participation in mandatory programs, such as random drug testing. As a
result, that CSW recommended that further juvenile court supervision was needed for
B.D.’s case. And, although mother’s SCRAM report showed that she had not consumed
alcohol during the 51 day period that she wore the SCRAM device, she still had not
completed the required 52-week parenting class.
       Based on all the evidence and an evaluation of credibility, the juvenile court
reasonably could have inferred that mother and father had each tried to minimize the
amount of alcohol they consumed on the day of the incident, as well as the frequency of
their alcohol use. The juvenile court reasonably could also have inferred from the CSW’s
report of mother’s excuse making and lack of cooperation that mother had not yet

                                             13
accepted complete responsibility for her actions and did not yet fully comprehend the
seriousness of the incident in question. When that evidence and those inferences are
considered together with the evidence showing the seriousness of the incident—including
that 22-month-old B.D. was in a vehicle driven by mother, who had a blood alcohol
concentration approximately twice the legal limit, that almost ran over a deputy and
crashed into a parked police car without braking, a police car that mother never saw
despite repeated warning signals from the deputy that she needed to stop to avoid a
collision—there was sufficient evidence to support the juvenile court’s finding under
paragraph b-1 that mother posed a substantial risk of harm to B.D.7 As noted, our
function is only to determine whether the juvenile court’s finding is supported by
substantial evidence, not to reweigh the evidence.
       In addition to challenging the juvenile court’s jurisdictional finding under
paragraph b-1 of the petition, appellants also challenge the sufficiency of the evidence in
support of the juvenile court’s jurisdictional findings under paragraphs b-2 and b-3.
Because we have affirmed the juvenile court’s jurisdiction order under paragraph b-1,
there is no need to reach the merits of those challenges.
       “‘When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by substantial evidence. In
such a case, the reviewing court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’ [Citation.]” (In re I.J.,
supra, 56 Cal.4th at p. 773.; see In re Drake M. (2012) 211 Cal.App.4th 754, 762.) The
court in In re I.A. (2011) 201 Cal.App.4th 1484, 1491 to1492 discussed this principle as
follows: “It is commonly said that the juvenile court takes jurisdiction over children, not
parents. [Citations.] While this is not strictly correct, since the court exercises personal

7
       To the extent our conclusion in this regard conflicts with the holding in J.N.,
supra, 181 Cal.App.4th 1010, we respectfully disagree with that opinion, given the
specific facts of this case.

                                             14
jurisdiction over the parents once proper notice has been given [citation], it captures the
essence of dependency law. The law’s primary concern is the protection of children.
[Citation.] The court asserts jurisdiction with respect to a child when one of the statutory
prerequisites listed in section 300 has been demonstrated. [Citation.] The acquisition of
personal jurisdiction over the parents through proper notice follows as a consequence of
the court’s assertion of dependency jurisdiction over their child. [Footnote omitted.]
[Citations.] Parental personal jurisdiction allows the court to enter binding orders
adjudicating the parent’s relationship to the child [citation], but it is not a prerequisite for
the court to proceed, so long as jurisdiction over the child has been established.
[Citation.] Further, every parent has the option not to participate in the proceeding, even
if properly noticed. [Citation.] [¶] As a result of this focus on the child, it is necessary
only for the court to find that one parent’s conduct has created circumstances triggering
section 300 for the court to assert jurisdiction over the child. [Citations.] Once the child
is found to be endangered in the manner described by one of the subdivisions of section
300—e.g., a risk of serious physical harm (subds. (a) & (b)), serious emotional damage
(subd. (c)), sexual or other abuse (subds. (d) & (e)), or abandonment (subd. (g)), among
others—the child comes within the court’s jurisdiction, even if the child was not in the
physical custody of one or both parents at the time the jurisdictional events occurred.
[Citation.] For jurisdictional purposes, it is irrelevant which parent created those
circumstances. A jurisdictional finding involving the conduct of a particular parent is not
necessary for the court to enter orders binding on that parent, once dependency
jurisdiction has been established. [Citation.] As a result, it is commonly said that a
jurisdictional finding involving one parent is ‘“good against both. More accurately, the
minor is a dependent if the actions of either parent bring [him] within one of the statutory
definitions of a dependent.”’ [Citation.] For this reason, an appellate court may decline
to address the evidentiary support for any remaining jurisdictional findings once a single
finding has been found to be supported by the evidence. [Citations]”
       Under these authorities, the juvenile court’s jurisdictional finding under paragraph
b-1 against mother that we have affirmed was sufficient to support the juvenile court’s

                                              15
exercise of jurisdiction over B.D. Therefore, we elect not to address the propriety of the
juvenile court’s jurisdictional findings under paragraphs b-2 and b-38 because once the
juvenile court obtained jurisdiction over B.D. for any of the reasons alleged in the
petition, it had corollary jurisdiction over mother and father, after proper notice, to make
orders affecting the welfare of B.D. (See Los Angeles County Department of Children
and Family Services v. Superior Court (2012) 211 Cal.App.4th 13, 22 [having issued a
writ to compel jurisdiction, court did not address remaining bases for jurisdiction alleged
in the petition by DCFS].)


              2.     Dispositional Order
       Appellants’ challenges to the disposition orders are predicated primarily on their
contention that the juvenile court’s findings of jurisdiction lacked evidentiary support.
They also contend that the orders for the parents to participate in family preservation and
for unannounced home visits bore no relationship to the drunk driving incident that
brought the matter to the attention of the juvenile court. They further contend that
because the juvenile court did not order the parents not to consume alcohol, its findings
that they each had a history of alcohol abuse were inconsistent.
       Having affirmed the juvenile court’s finding of jurisdiction under paragraph b-1,
we affirm the disposition orders as based on a proper finding of jurisdiction and
reasonably necessary to address the risk of harm posed by mother’s conduct. As mother
was still subject to a criminal case, the juvenile court could rely upon the orders in the
criminal court. In light of the evidence of the parents’ efforts to downplay the extent of
their alcohol use, both on the day of the incident and in their daily lives, the juvenile
court’s disposition orders were based upon sufficient evidence.


8
       As to paragraph b-3, County Counsel concedes that there was no evidence to
support the allegation that “On October 12, 2013, the father was arrested and charged
with [sic] Under the Influence of Alcohol above .08.” We therefore affirm the
jurisdiction order based on the true finding on paragraph b-1 and remand the matter to the
juvenile court with directions to strike the quoted sentence from paragraph b-3.

                                              16
                                      DISPOSITION


       The jurisdiction and disposition orders are affirmed, but the matter is remanded to
the juvenile court with directions to strike from paragraph b-3 of the petition the
following sentence: “On October 12, 2013, the father was arrested and charged with
Under the Influence of Alcohol above .08.”
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  MOSK, J.


We concur:



              TURNER, P. J.



              KRIEGLER, J.




                                             17